Title: Peter Cardelli to Thomas Jefferson, 12 September 1819
From: Cardelli, Peter
To: Jefferson, Thomas


					
						Exellance
						
							Washington
							12 Septombre 19
						
					
					C’est j’en suis sur un annui que d’ecrire si souvant et Vous étourdire pour un sujet de peu d’importance … mais c’est un Objet trop precieux pour moi qui Sacrifie trois dolar par jour au Capitol sur l’experance au moin de faire connoitre au Congres que je Suis Sculpteur … j’ai presanté celui de Mr Madison Au President, il en a èté Satisfait et tous ceux qui l’on vu.  Tous le Monde desire voir Celui de Mr Jefferson l’infortune veut que je ne l’eye pas .…. Si c’etoit un effet de Votre beauntè Mr Jefferson de mè faire la Grace ou de donner ordre s’il y a l’occasion des Vagons; ou bien de le faire envoyer par quelque negre sur une Charrette a Richemont comme Mr Randolf m’avoit offert dan sa Lettre j’en fairoit les frai et j’en fairoit bien des remerciments unis aux autres beauntes que j’ai resu &c &c—&c
					c’est ma seul resource et je ne suis pas riche du tout plusieurs persones m’en demandent; je ne peut le doner sans celui lá …
					
					C’est par suscription que je les Vandrois a 12 dolar chaque Jefferson—Madison—Monroe—et ceux qui aiment Adams Sec. State Si Mr Jefferson—ausi pour m’encourajer desirait les Avoir j’en Sairoit bien reconnoissent—. Mes Respects.
					
						Le très humble Serviteur
						Pr Cardelli.
					
				 
					Editors’ Translation
					
						
							Excellency
							
								Washington
								12 September 1819
							
						
						I am sure you find it annoying that I write you so often and make your head spin with a matter of little importance … but this is too valuable an object to me, sacrificing as I do three dollars a day at the Capitol in the hope of at least letting Congress know that I am a sculptor … I have presented Mr. Madison’s bust to the President, who was satisfied with it, as were all those who saw it. Everyone wishes to see the one of Mr. Jefferson, but unfortunately I do not have it .…. If you would be so kind, Mr. Jefferson, as to grant me the favor of sending it or ordering it to be sent to me if a carriage is available, or else to have it sent by some negro on a cart to Richmond, as Mr. Randolph offered to do in his letter, I would pay the cost and be very thankful, as I am for all the other kindnesses I have received etc. etc.—etc.
						These busts are my only resource, as I am not at all wealthy. Many people are asking me for them, but without that one I cannot comply …
						I will sell them by subscription for 12 dollars each. Jefferson, Madison, Monroe and, for those who like him, Secretary of State Adams. If Mr. Jefferson also wishes to encourage me by acquiring them, I would be very grateful. My respects.
						
							Your very humble servant
							Pr Cardelli.
						
					
				